Citation Nr: 0734313	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-38 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.  

2.  Entitlement to service connection for benign cysts of the 
liver.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to May 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and March 2005 rating decisions of 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the April 2003 rating decision, the 
RO granted a noncompensable evaluation for hypertension, 
effective June 2003, and denied service connection for cysts 
on the liver in the March 2005 rating decision.  

Ultimately, the RO increased the veteran's hypertension to 10 
percent disabling, effective June 2003 in a January 2005 
Decision Review Officer (DRO) decision.  The veteran was 
advised of the most recent grant of increased rating by a 
February 2005 letter.  However, she did not withdraw his 
appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims held that, on a claim 
for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to an initial evaluation in excess of 
10 percent for hypertension and service connection for benign 
cysts of the liver.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

During the June 2007 hearing, the veteran testified that her 
hypertension has continually worsened.  She described during 
the hearing that due to significant fluctuations in her high 
blood pressure and her prescribed medication, she endures 
constant dizziness and weakness.  A review of the record 
indicates that the veteran's last VA examination for her 
service-connected hypertension was in October 2004.  The 
record reflects that the veteran has not been afforded a more 
recent VA examination to assess the current severity of her 
hypertension.  The Board finds that further examination is 
required so that the decision is based on a record that 
contains a current examination.  An examination too remote 
for rating purposes cannot be considered "contemporaneous."  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record 
does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).  
Given the uncertainty in the record as to the current state 
of the veteran's disability, the Board finds that this case 
must be remanded so that the veteran can undergo a VA 
examination.

Turning to the veteran's service connection claim for benign 
cysts of the liver, the veteran asserted in a January 2005 
personal statement that during service, she experienced heavy 
menstrual bleeding and was prescribed three doses of birth 
control pills a day.  A full hysterectomy was performed in 
1997, which also revealed fibroid tumors the size of a 
sixteen week fetus.  She was prescribed the hormone 
replacement therapy Premarin, but experienced adverse 
reactions to the drug such as rashes and constant itching.  
After the veteran received confirmation that she had an 
allergic reaction to Premarin, her medication was changed 
immediately.  After discharge from service in May 2003, the 
veteran stated that she was diagnosed with liver cysts 
approximately seven months after discharge, and contends that 
her liver cysts are attributable to active military service, 
to include the medication prescribed therein.  

In the March 2005 rating decision, the RO denied service 
connection for liver cysts because the veteran's service 
medical records contain no diagnosis or treatment of this 
condition during her military service.  The RO further added 
that the veteran has not provided any current evidence of 
treatment or diagnosis of this condition.  In this regard, it 
is noted that the service medical records reveal that upon 
retirement from active service, the veteran indicated on her 
report of medical history as having stomach, liver, 
intestinal trouble, or ulcer, and clinical evaluation of the 
abdomen was abnormal.  Post service treatment records 
beginning in February 2004 report multiple cysts in the 
veteran's liver with a March 2004 physician's note stating 
that the veteran was in "[E]gypt [S]inai and there is a 
question of liver flukes or shistosomasis."  

Review of the record indicates that the veteran has not been 
afforded a VA examination in connection with her service 
connection claim for liver cysts.  Pursuant to 38 C.F.R. § 
3.159(c)(4) (2007), a medical examination will be provided or 
a medical opinion obtained if review of the evidence of 
record reveals that an examination or opinion is necessary 
for a decision to be rendered.  Based on the evidence as a 
whole, a medical examination is necessary for the purpose of 
ascertaining whether the veteran has current manifestations 
of liver cysts and whether such liver cysts are related to 
active service.  VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of her service-
connected hypertension.  The claims file, 
along with a copy of this REMAND should 
be provided to the examiner for review.  
Any indicated studies and tests should be 
performed.  

2.  Afford the veteran a VA examination 
to determine the nature, severity, and 
etiology of her liver cysts.  All 
indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review, and 
the examiner must indicate that such 
review has been accomplished.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or more) that 
the veteran's current liver cysts are 
related to her active service, to include 
any medication prescribed therein.  The 
rationale for any conclusion reached 
should be provided.  

3.  Thereafter, readjudicate the 
veteran's claims of entitlement to an 
increased rating for hypertension and 
service connection for benign cysts of 
the liver.  If the claims remains denied, 
the veteran and her representative should 
be provided an appropriate supplemental 
statement of the case (SSOC), and 
afforded the opportunity to respond. The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



